Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The last two lines of claim 1 make the claim indefinite.  For example, it is not clear how the circumferential rings are separated at the attachment points but how the axial link remains attached to the same attachment points.  If the Examiner understand the invention correctly, each of the attachment points are made of two components.  The first component is the separation region within one circumferential ring, when expanded it forms a gap in the scaffold; and the second component is the axial link that connects one adjacent ring with another adjacent ring.  
	The Examiner suggest the following changes to the claim in order to overcome the rejection.
Proposed changes:
	Claim 1.  An endoluminal prosthesis comprising: a scaffold having a plurality of circumferential rings patterned from a non-degradable material and attachment points, said scaffold being configured to expand from a crimped configuration to an expanded configuration, some (or each) of the circumferential rings are connected to adjacent circumferential rings and have at least one separation region comprising a break or gap in the expanded configuration, the attachment points comprises of the separation region and circumferentially separable axial links 
		wherein at least some of the axial links comprise a first segment and a second segment, wherein the first and second segments are divided by an axially extending dividing line, are circumferentially interlocked to inhibit circumferential separation thereof while the scaffold is in the crimped configuration, and are configured to deform to circumferentially unlock when the scaffold is in the expanded configuration; and 
		wherein the circumferential rings separate at the separation region part of (or remains attached to some of adjacent circumferential rings after the separation region have unlocked) the attachment points 
See below for the Examiner’s interpretation of the attachment points, axial links and segments.


    PNG
    media_image1.png
    682
    797
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7-13, 17, 18, 20, 21, and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathis US Patent Pub. 2002/0188347A1.
Mathis discloses an endoluminal prosthesis comprising: a scaffold (100) having a plurality of circumferential rings (106) patterned from a non-degradable material, wherein attachment points on at least some adjacent circumferential rings are joined by circumferentially separable axial links; 
wherein at least some of the axial links comprise a first segment and a second segment (see figure below), wherein the first and second segments are divided by an axially extending dividing line, are circumferentially interlocked to inhibit circumferential separation thereof while the scaffold is in the crimped configuration, and are configured to deform to circumferentially unlock when the scaffold is in the expanded configuration; and 
wherein the circumferential rings separate at the attachment points while each segment of the axial link remains attached to said attachment points after the segments have unlocked. See Figures below.


    PNG
    media_image2.png
    748
    787
    media_image2.png
    Greyscale

The circumferential rings are separated at the attachment points when the scaffold is in the expanded configuration and the links are still attached to some of the attachment points, see below.

    PNG
    media_image3.png
    828
    699
    media_image3.png
    Greyscale

	Regarding claims 7 and 8, see figure 1A disclosing axial links arranged in three lines along the scaffold.
	Regarding claims 9-13, 17 and 18-19, see the head shaped configuration of element 132 disclosing multiple sections having a straight surface and two curvilinear sections.
	
Claims 1, 3, 4, 6, and 10-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al US Patent Pub. 2002/0188347A1.
Mathis discloses an endoluminal prosthesis comprising: a scaffold (200) having a plurality of circumferential rings (206) patterned from a non-degradable material, wherein attachment points on at least some adjacent circumferential rings are joined by circumferentially separable axial links; 
wherein at least some of the axial links comprise a first segment and a second segment (see figure below), wherein the first and second segments are divided by an axially extending dividing line, are circumferentially interlocked to inhibit circumferential separation thereof while the scaffold is in the crimped configuration, and are configured to deform to circumferentially unlock when the scaffold is in the expanded configuration; and 
wherein the circumferential rings separate at the attachment points while each segment of the axial link remains attached to said attachment points after the segments have unlocked. See Figures below.

    PNG
    media_image4.png
    648
    785
    media_image4.png
    Greyscale

	Regarding claims 2-4 the claims do not positively claim that the axial links are connected at one end to a strut and the other end to a crown.  They just say they are between different points.  However, see figure above showing one end of the link connected to a crown and the other end connected to a strut.
	Regarding claim 6, see Fig. 8 below.

    PNG
    media_image5.png
    651
    852
    media_image5.png
    Greyscale

	Regarding claims 10-19 and 23-25, see the zigzag/S-shape/W-shape configuration of the dividing line are clearly seen on the figures above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760. The examiner can normally be reached Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        5/2/22